Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that (1) affirmed Supreme Court’s order of February 15, 1994, except insofar as it affirmed the granting of appellant’s motion to resettle the amended judgment, and (2) affirmed that portion of Supreme Court’s order of May 11, 1995, denying appellant’s motion to hold respondent in contempt, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that part of Supreme Court’s order of May 11, 1995, as directed arbitration, dismissed upon the ground that as to that part of the order, appellant is not a party aggrieved; motion for leave to appeal otherwise denied.